Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered June 14, 2006. The judgment revoked defendant’s sentence of probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment revoking the sentence of probation imposed upon his conviction of grand larceny in the fourth degree (Penal Law § 155.30 [4]) and sentencing him to a term of imprisonment. Defendant failed to preserve for our review his contention that his admission to the violation of probation was inadequate inasmuch as he failed to move to withdraw his admission or to vacate the judgment revoking his sentence of probation on that ground (see People v Barra, 45 AD3d 1393 [2007]; People v Fontanez, 19 AD3d 1070, 1070-1071 [2005], lv denied 5 NY3d 788 [2005]). To the extent that the further contention of defendant that he was denied effective assistance of counsel survives his admission, we conclude that he failed to preserve his contention for our review (see Barra, 45 AD3d 1393 [2007]; People v Fairman, 38 AD3d 1346 [2007], lv denied 9 NY3d 865 [2007]). In any event, that conten*1188tion lacks merit (see generally People v Ford, 86 NY2d 397, 404 [1995]). Present—Gorski, J.P., Martoche, Smith, Centra and Green, JJ.